Beck, J.
(dissenting). The majority describes the claim of the remaining partners of the law firm of Fern, Anderson, Donahue, Jones & Sabatt, P.A. (Fern), against Milbank, Tweed, Hadley & McCloy (Milbank) as based on Milbanks’s failure “to be alert to irregularities that presented themselves when Milbank received an opinion letter on Fern’s letterhead that was not signed by a person listed thereon as a partner.” Ante at 582. *586There was more to it than that. Fern contends that Milbank “committed negligence not merely by inadequately inspecting the final version of the opinion letter [in New York], but by deliberately seeking the opinion letter from, and requesting execution of the letter by, a Massachusetts principal [Fern’s partner, Stephen C. Jones] in the loan transaction” involving a Massachusetts partnership. Because I believe that Fern’s claim involves sufficient Massachusetts contacts to warrant personal jurisdiction over Milbank, I respectfully dissent.
Although there were at least three documents that Milbank sent to Jones in Massachusetts for execution, it is the opinion of counsel letter that is key. The Milbank associate assigned to the Kansallis Finance, Ltd. (Kansallis), matter acknowledged that after sending Jones a draft of the proposed opinion letter her client required, she sent Jones “a revised draft of the opinion letter. . . [for.him] to render.” Jones then sent the opinion letter back to Milbank on Fern letterhead. (The unverified complaint states that Jones had the text of the revised letter Mil-bank sent to him “re-typed verbatim” on the Fern letterhead. Milbank does not dispute this assertion.) Milbank also sent Jones for execution a partnership acknowledgment of the Maine and Massachusetts partnerships, and a form of partnership authorization.
Although not a contract, see Carlson Corp. v. University of Vt., 380 Mass. 102, 105 (1980) (physically signing a contract in Massachusetts is transacting business here), the execution of the opinion letter was “an essential and critical stage,” ibid., in a significant loan transaction with other Massachusetts connections. Cf. Johnson v. Witlowski, 30 Mass. App. Ct. 697, 713 (1991) (signing document in Massachusetts amending trust by appointing signor as trustee “purposeful and meaningful business transaction”); Haddad v. Taylor, 32 Mass. App. Ct. 332, 333-335 (1992) (telephone negotiations concerning sale of real property in Massachusetts and sending of draft purchase and sale agreement into Commonwealth constituted transacting business).
In my view, Fern’s cause of action arose to a substantial extent from Milbank’s contacts with Massachusetts. Milbank not only drafted and sent into Massachusetts documents critical *587to the purported loan transaction, it continued to deal with Jones in Massachusetts without further inquiry, despite information in documents mentioned in the opinion letter it drafted that Jones was wearing too many hats, including his role as counsel to at least one of the partnerships, as well as his role as a guarantor. This conduct contributed to Kansallis’s losses for which Fern seeks to recover here, and satisfies the “arising from” requirement under our long-arm statute. See Tatro v. Manor Care, Inc., 416 Mass. 763, 771 (1994).
The “arising from” requirement in our long-arm statute “corresponds” to the relatedness requirement under the due process clause. See Foster-Miller, Inc. v. Babcock & Wilcox Canada, 46 F.3d 138, 144-145 & n.3 (1st Cir. 1995) (evaluating relatedness requirement reduces to whether the plaintiff’s claim arises from the defendant’s minimum contacts). Although the United States Court of Appeals for the First Circuit has taken “the restrictive proximate cause approach” to the necessary relationship, Tatro v. Manor Care, Inc., 416 Mass. at 771, the court has also tempered its position. See Nowak v. Tak How Invs., Ltd., 94 F.3d 708, 715-716 (1st Cir. 1996), cert. denied 520 U.S. 1155 (1997) (espousing flexible approach loosening proximate cause standard when circumstances dictate). Milbank’s apparent failure to examine the implications of the documents it sent into Massachusetts for execution and its continued reliance on Jones to execute the opinion letter it drafted and sent to Massachusetts was a “meaningful link” between Milbank’s contacts with Massachusetts and the harm Kansallis, and ultimately Fern, suffered. See id. at 716.
Having concluded that Milbank’s negligence was related to its contacts with Massachusetts, I must consider the due process requirement of purposeful availment. See Sawtelle v. Farrell, 70 F.3d 1381, 1389 (1st Cir. 1995) (setting out due process factors). The “cornerstones upon which the concept of purposeful availment rest are voluntariness and foreseeability.” Sawtelle v. Farrell, supra at 1391. The “focus is on whether a defendant has ‘engaged in any purposeful activity related to the forum that would make the exercise of jurisdiction fair, just, or reasonable.’ ” Ibid., quoting from Rush v. Savcheck, 444 U.S. 320, 329 (1980).
*588I think Milbank’s contacts with Massachusetts were more than random or fortuitous. As Milbank averred, “It is customary in a significant transaction for the Lender to request that the Borrower furnish to it as part of the closing package, an Opinion letter from [the] Borrower’s counsel opining to issues such as authority to act, enforceability of documents, title and other issues.” When it is the borrower’s counsel who drafts an opinion letter and sends it to the lender’s counsel, such a contact may well be more “random” and fortuitous” than “voluntary.” Here, however, it was Milbank, counsel for the lender, that drafted the letter, as well as other critical documents. That action, and the decision to continue relying on Jones without confirming his bona lides, was not random; it was deliberate. See Fitzgibbon & Glazer, Legal Opinions §§ 1.1, 1.8 (2d ed. 2001) (negotiation and preparation of opinion letter is exercise in professionalism in which lawyers on both sides should work together to reach sensible result); Third-Party Legal Opinion Report, Including the Legal Opinion Accord, of the Section of Business Law, American Bar Association, 47 Business Lawyer 167, 226-227 (1991) (stressing importance of negotiation and collaboration in production of an opinion letter).
In these circumstances, it “was reasonably foreseeable, if not foreseen, rather than a surprise,” Haddad v. Taylor, 32 Mass. App. Ct. at 336, that if the documents were faulty, as they were, Milbank might be involved in litigation in Massachusetts, where Milbank sent the letter for execution and where the loan proceeds were distributed to a Massachusetts partnership. See ibid. Contrast Nash Finch Co. v. Preston, 867 F.Supp. 866, 868-869 (D. Minn. 1994) (no Minnesota jurisdiction over Kentucky lawyer who sent opinion letter to Minnesota where letter was executed in Kentucky and loan proceeds were distributed there).
“Once it has been decided that a defendant purposely established minimum contacts . . . these contacts may be considered in light of other factors.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985). These other factors favor the Massachusetts forum Fern seeks. The burden on Milbank, a large New York law firm with an international practice, to litigate in Massachusetts should not be unduly onerous; Massachusetts has an interest in adjudicating the relative responsi*589bilities of a Massachusetts law firm in executing an opinion of counsel letter forwarded to it by Milbank. See Burger King Corp., supra at 477. Finally, the interstate aspects appear to be either evenly balanced or not relevant. I would reverse the judgment of the Superior Court, recognizing that Milbank may not be precluded from renewing their jurisdictional challenge if appropriate. See Daynard v. Ness, Motley, Loadhalt, Richardson & Poole, 290 F.3d 42, 63 (1st Cir. 2002).